NO. 12-09-00319-CR

                           IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

APRIL SYLVA,                                          §               APPEAL FROM THE 114TH
APPELLANT

V.                                                    §               JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §                SMITH COUNTY, TEXAS


                                MEMORANDUM OPINION
                                       PER CURIAM
        April Sylva1 appeals her conviction for possession with intent to deliver a controlled
substance. Appellant=s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We dismiss the appeal.


                                                BACKGROUND
        Appellant was charged by indictment with the offense of possession with intent to deliver
a controlled substance, methamphetamine, in an amount of four grams or more, but less than 200
grams, a first degree felony.2 The indictment further alleged that Appellant committed the
offense “within 1,000 feet of real property owned by and rented to and leased to a school and
school board, namely, Lindale Primary School.” Appellant pleaded guilty to the offense charged
in the indictment. Appellant and her counsel signed a document entitled “terms of plea and any
agreed punishment recommendation,” an acknowledgment of admonishments, a waiver of jury
trial, an agreement to stipulate testimony, and a stipulation of evidence judicially confessing to
the offense alleged in the indictment. The trial court accepted Appellant=s plea, found that the
evidence substantiated Appellant’s guilt, deferred further proceedings without entering an

        1
          In the record, Appellant sometimes spells her surname as “Silva,” and she acknowledges that she is also
known as “April Hoskin.”
        2
            See TEX. HEALTH & SAFETY CODE ANN. § 481.112 (a), (d) (Vernon 2010).
adjudication of guilt, and ordered that Appellant be placed on deferred adjudication community
supervision for ten years.3 The trial court also ordered that Appellant pay court costs, and
restitution.
         The State filed an application to proceed to final adjudication, alleging that Appellant had
violated the terms of her community supervision. Appellant and her attorney signed a written
plea admonishment and stipulation of evidence, admitting as “true” all four paragraphs of the
allegations in the State’s application. At the hearing on the application, Appellant again pleaded
Atrue@ to the allegations contained in the State=s application. After a hearing, the trial court found
it true that Appellant violated her community supervision, revoked Appellant’s community
supervision, and adjudged Appellant guilty as charged as alleged in the indictment. The trial
court assessed Appellant=s punishment at thirty years of imprisonment, a $10,000.00 fine, and
court costs.4 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of Appellant=s brief, it is apparent that her counsel is well acquainted with the facts in this
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978), counsel=s brief presents a chronological summation of the procedural history of the
case, and further states that counsel is unable to raise any arguable issues for appeal. 5 We have
reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required, Appellant=s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant=s counsel that the appeal
is wholly frivolous and his motion for leave to withdraw is hereby granted.                                See In re


         3
             See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(a) (Vernon Supp. 2010).
         4
          An individual adjudged guilty of a first degree felony shall be punished by imprisonment for life or for
any term of not more than ninety-nine years or less than five years and, in addition, a fine not to exceed $10,000.
TEX. PENAL CODE ANN. § 12.32 (Vernon Supp. 2010).
         5
            Counsel for Appellant certified that he provided Appellant with a copy of her brief and informed
Appellant that she had the right to file her own brief. Appellant was given time to file her own brief, but the time for
filing such a brief has expired and we have received no pro se brief.

                                                           2
Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                 Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3; In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
         We dismiss Appellant=s appeal.
Opinion delivered December 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3